Citation Nr: 1455532	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

3.  Entitlement to an increased rating for degenerative changes of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file currently resides with the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in July 2013.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for a left knee disability and a low back disability, and the issue of entitlement to an increased rating for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1996 rating decision denied service connection for left knee pain and low back pain; the Veteran did not appeal.

2.  An October 2004 rating decision reopened the claim of entitlement to service connection for left knee pain but denied the claim on its merits; the Veteran did not appeal.

3.  An April 2005 rating decision declined to reopen the claim of entitlement to service connection for low back pain; the Veteran did not appeal.

4.  A February 2006 rating decision declined to reopen the claims of entitlement to service connection for low back pain and left knee pain; the Veteran did not appeal.

5.  The evidence received since the February 2006 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection, and raises a reasonable possibility of so substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 1996, October 2004, April 2005, and February 2006 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for left knee and low back disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Because the Board has determined that new and material evidence has been received that is sufficient to reopen the claims of entitlement to service connection for a left knee disability and a low back disability, no further discussion of the VCAA is necessary at this time.

Analysis
Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the Veteran's claims of entitlement to service connection for left knee and low back disabilities have been addressed by the AOJ on various occasions.  Most recently, the AOJ declined to reopen the claims on the basis that new and material evidence had not been submitted to permit such an action.  The AOJ in February 2006 noted that the claims were denied in 1996 because the service treatment records did not show the claimed disabilities.  The February 2006 rating decision also noted that VA examination in December 2005 was negative for any diagnosis of symptoms related to a low back condition.  

The Veteran sought to reopen his claims in September 2009.  At that time, he asserted that the left knee and low back disabilities were secondary to his service-connected right knee disability.  In support of his petition to reopen, the Veteran has submitted a private medical treatment record dated in July 2013.  In her report, the provider indicates that the Veteran had degenerative arthritis in both knees with infrapatellar bursitis, both probably related to functional changes in gait consequent to arthritic knee pain.  She also noted osteoarthritis of the lumbar spine, with pain that might also be mostly functional related to changes in posture and movement because of knee pain.  

As discussed, service connection for the left knee and low back disabilities was denied because there was no record of such in service, and because there was no evidence of a low back disability on examination in 2005.  Since the February 2006 rating decision, evidence added to the record includes a report by a medical provider indicating osteoarthritis of the lumbar spine and infrapatellar bursitis and degenerative arthritis in the knees, and suggesting a relationship between the Veteran's left knee and low back disabilities and the right knee disability.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claims of entitlement to service connection for left knee and low back disabilities may be reopened.  

The reopened claims will be addressed in the REMAND below.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability reopened, and to this extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability reopened, and to this extent only, the claim is granted.


REMAND

The Veteran asserts that his left knee and low back disabilities are secondary to his service-connected right knee disability.  The Board acknowledges that a VA examination was conducted in June 2012.  The examiner concluded that the claimed left knee disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He indicated that there was nothing in the orthopedic literature that he was aware of that stated that a condition in a major joint on the one side of the body would be responsible for a condition in the contralateral joint.  As noted above, the Veteran in July 2013 submitted the report of a private provider which suggests a relationship between the claimed disabilities and functional changes in gait consequent to arthritic knee pain.  Because a VA examiner has not had the opportunity to review this evidence, and because there is a conflict in the findings, the Board concludes that an additional VA examination is warranted to determine whether the left knee disability is secondary to the Veteran's service-connected right knee disability.

With respect to the Veteran's claimed low back disability, the June 2012 VA examiner concluded that the back condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  He reasoned only that the Veteran related his back pain to running, and that there was no evidence that the low back condition was aggravated beyond its normal progression by the service-connected right knee.  This conclusory statement does not fully explain the underlying medical rationale for his determination.  Moreover, as noted, the record now contains medical evidence suggesting that gait changes led to the Veteran's low back osteoarthritis.  Thus, this question must again be posed to a VA examiner for a fully informed opinion regarding the etiology of the claimed low back disability.  

At his July 2013 hearing, the Veteran stated that his right knee disability had worsened since his June 2012 VA examination.  The Board further notes that subsequent private treatment records reflect that he underwent MRI studies of both knees in July 2013 and also underwent injections of the right knee and was fitted for a brace.  Because the evidence suggests worsening of this disability, the Veteran should be afforded a current examination.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his current left knee and low back disabilities, and the severity of his service-connected right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

Left Knee and Low Back
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left knee or low back disability is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected right knee disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's testimony regarding symptoms in service, as well as the private records suggesting a relationship between these disabilities and the service-connected right knee disability.  

Right Knee
The examiner report the Veteran's range of motion in terms of degrees in terms of extension and flextion, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  

The examiner should also indicate whether there is recurrent subluxation or lateral instability in the right knee, and if so, the degree of severity of such pathology.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above development and any additional development deemed appropriate, adjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


